NON-FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,508,582. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the instant invention is described and/or an obvious variation of the claimed patented invention.  With respect to claims 1 and 14, the claimed subject matter of the instant invention of “a diesel particulate filter pressure module structured to determine a pressure differential across a DPF of an engine…” is described by the patented claims 1, 3, 4, 11, 13, and 16-19.  With respect to claim 9, the claimed subject matter of the instant invention of “a diesel oxidation catalyst (DOC) performance module structured to activate a hydrocarbon (HC) dosing event, monitor a NO to NO2 conversion rate within an aftertreatment system of the vehicle system as a function of HC dosing…” is described by the patent claims 1 and 5-9.  Dependent claims 2-8, 10-13, and 15-20 are also described by claims 1-19 of the patent invention. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
With respect to claims 1 and 14, the claimed phrase “a diesel particulate filter (DPF) pressure module structured to determine a pressure differential across a DPF of an engine of the vehicle system and compare the determined pressure differential against a plurality of predetermined fault thresholds to diagnose the DPF, the plurality of predetermined fault thresholds including a predetermined minimum pressure threshold and a predetermined maximum pressure threshold” lacks proper written description.  The Examiner notes that the specification does not disclose any structure or steps that describe in detail the claimed diesel particulate filter pressure module that is structure to compare the determined pressure differential against a plurality of predetermined fault thresholds to diagnose the DPF, where the plurality of predetermined fault thresholds includes a predetermined minimum pressure threshold and a predetermined maximum pressure threshold.  The above structure is not described in the disclosure in such a way to reasonable convey to one of ordinary skill in the relevant art that the inventor had possession of the claimed invention at the time of filing (MPEP 608.01o).  The disclosure provides no explanation as to how the above comparison is implemented in detail.  Further, the disclosure provides no drawings, flow charts, program code, or any other means to describe, for example, how the diesel particulate filter pressure module is structure to operate.  It is claimed that the diesel particulate filter (DPF) pressure module is structured to determine a pressure differential across a DPF of an engine of the vehicle system and compare the determined pressure differential, however, the disclosure provides no detail as to what sensors are used to measure the pressure across the DPF, what is used to implement or carry out the pressure determination and store or use the collected data, or how the filter and pressure sensors are positioned within the system.  The specification states a “DPF pressure module 200 is structured to perform a DPF pressure check fault process”, then “in this process the module 200 is configured to set the fault thresholds for pressure differential across the DPF 40 and the DPF outlet pressure”, and then “the technician may monitor the pressure difference across the DPF 40 while the engine is on and the ECM is on” (Para 49).  However, the specification fails to fully, clearly, and concisely describe in exact terms as to enable one of ordinary skill how the claimed is diesel particulate filter pressure module is structure to perform.  The specification states "may monitor the pressure difference", however it is not shown in the drawings nor is it clearly explained how the pressure difference is monitored or what structural element monitor the pressure and how it is implemented in combination with the engine system as shown in figure 1 and the DPF pressure sensor module 200 as shown in figure 3.  Therefore, the applicants have not sufficiently explained to one of ordinary skill in the art how to implement the claimed invention and the claim lacks proper written description.
With respect to claims 9 and 12, the claim phrases of “a diesel oxidation catalyst (DOC) performance module structured to activate a hydrocarbon (HC) dosing event, monitor a NO to NO2 conversion rate within an aftertreatment system of the vehicle system as a function of HC dosing, and compare the NO to NO2 conversion rate against a plurality of predetermined standards to diagnose a DOC of the aftertreatment system” and “wherein the DOC performance module is further structured to recondition the DOC of the aftertreatment system if the NO to NO.sub.2 conversion rate does not fall within the plurality of predetermined standards by increasing a temperature of exhaust gas from an engine of the vehicle system and a NOx value from exhaust gas from the engine by adjusting an exhaust gas recirculation (EGR) fraction and a timing of the fuel injectors” lack proper written description.  The Examiner notes that the specification does not disclose any structure or steps that describe in detail the claimed a diesel oxidation catalyst (DOC) performance module that is structure to compare the NO to NO2 conversion rate against a plurality of predetermined standards to diagnose a DOC of the aftertreatment system and where the DOC performance module is further structured to recondition the DOC of the aftertreatment system if the NO to NO2 conversion rate does not fall within the plurality of predetermined standards by increasing a temperature of exhaust gas from an engine of the vehicle system and a NOx value from exhaust gas from the engine by adjusting an exhaust gas recirculation (EGR) fraction and a timing of the fuel injectors.  The above structure is not described in the disclosure in such a way to reasonable convey to one of ordinary skill in the relevant art that the inventor had possession of the claimed invention at the time of filing (MPEP 608.01o).  The disclosure provides no explanation as to how the above comparison is implemented in detail or how the reconditioning of the DOC is performed.  Further, the disclosure provides no drawings, flow charts, program code, or any other means to describe, for example, how the a diesel oxidation catalyst (DOC) performance module is structured to operate.  The specification states a "DOC performance module 204 is configured to monitor and evaluate the performance of the DOC 30, and recondition the DOC if necessary”, “DOC performance module 204 may also enable monitoring of the health of the DOC”, “the DOC performance module 204 is structured to turn on HC dosing”, and then "From this and the NOx conversion rate, differentiation is possible between the DOC's health to NO2 conversion versus the hydrocarbon conversion rate. Accordingly, the oxidation rate of NO to NO2 may be monitored as a function of HC dosing to determine whether the conversion rate is within predetermined acceptable standards” (Para 52).  The specification fails to fully, clearly, and concisely describe in exact terms as to enable one of ordinary skill what functions are performed by the claimed DOC performance module.  The specification also fails to clearly describe (also not shown in the drawings) any further structural elements which are used to "turn on the HC dosing", and monitor the oxidation rate then determine if the conversion rate is within desired range, and then recondition the DOC.  Further, the specification fails to clearly describe the steps which may be taken to "turn on the HC dosing", and determine whether the conversion rate is within a desired range as part of testing the performance of the DOC.  It is not clearly described how or what determines/monitors the NOx conversion rate, how the oxidation rate of No to NO2 is monitored as a function of HC dosing because no functions or relationships between the two are described, and then how the performance of the DOC is determined from the above parameters.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  With respect to claims 7 and 19, the claim limitations “wherein the diagnostic engine calibration module is uploaded to an electronic control unit of a vehicle when the vehicle is immobilized and removed from the electronic control unit prior to mobilization of the vehicle“ and “wherein the diagnostic engine calibration program is uploaded to the controller when the engine is immobilized and removed from the controller prior to mobilization of the engine” contain method steps of operating or using the claimed apparatus. 
With respect to claims 7 and 19, for example, the claim limitation "wherein the diagnostic engine calibration program is uploaded to the controller (or ECU) when the engine is immobilized and removed from the controller prior to mobilization of the engine. " are method steps that describes how the engine is used or operated with the diagnostic engine calibration module in real time for diagnosis with no added structural limitations.  
A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C 112 second paragraph (MPEP 2173.05p).  Therefore, claims 9 and 17 are indefinite because is not clearly understood what the applicant regards as their invention as it is not clear whether the claimed invention is directed to an apparatus or a method.    

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Willard et al U.S. Patent Application Publication 2010/0023292 in view of Van Niekerk et al. U.S. Patent Application Publication 2014/0150407.
With respect to claims 1-8 and 14-20, Willard teaches an internal combustion engine system (engine system OBD port 30 is part of); and a controller (VMD 20) comprising memory designated for storage of an engine calibration program and a diagnostic engine calibration program (multiple programs are stored within the VMD, paragraphs 75-83), the engine calibration program structured to operate the internal combustion engine system while the internal combustion engine system is mobilized (engine is operating during certain processes, paragraphs 75-83); wherein the diagnostic engine calibration program includes a plurality of diagnostic processes for operating the internal combustion engine system (the VMD 20 comprises a calibration tool 10 which houses processes for diagnosing different engine systems, figure 1) while the internal combustion engine system is immobilized (vehicle is parked or out of gear during certain test, figures 1 and 3); wherein each diagnostic process is structured to bring the internal combustion engine system to one or more operating conditions prior to running a subsequent diagnostic process to enable a diagnosis of a component of the internal combustion engine system relating to the currently ran diagnostic process (multiple process are run each diagnosing separate engine components, paragraphs 75-83, figures 1 and 3); and wherein one or more of the plurality of diagnostic processes cause the internal combustion engine system to operate outside of one or more calibration parameters (paragraphs 75-83, figures 1 and 3).
But Willard fails to teach a diesel particulate filter (DPF) pressure module structured to determine a pressure differential across a DPF of an engine of the vehicle system and compare the determined pressure differential against a plurality of predetermined fault thresholds to diagnose the DPF, the plurality of predetermined fault thresholds including a predetermined minimum pressure threshold and a predetermined maximum pressure threshold.
Van Niekerk teaches an engine exhaust system wherein the pressure and temperature within the exhaust system is monitored (pressure sensor 32 and temperature sensor 34).  The exhaust system including a diesel particulate filter 24 and a selective catalytic reduction section 26.  Further, the exhaust system also includes a DEF injection process (60, figure 1).
Accordingly, it would have been obvious to one having ordinary skill in the art engine exhaust systems at the time the invention was made to modify emission testing system of Willard and provide a system which test for pressure within the DPF as taught by Van Niekerk and also remove soot (ash) within the system as done by the DEF injection process and also taught by Can Niekerk in order to provide an engine exhaust system which effective operation of the DPF can be maintained (paragraph 4, Van Niekerk, the claimed processes of claims 2-8 and 15-20 are included in the above rejection as the above apparatus only needs to be capable of performing the claimed process steps as the claims are aimed to method steps that are performed by the module and not structural elements.  Further the claimed processes are not fully enabled by the disclosure therefore the claimed processes are thereby included the above rejection).

Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Willard et al U.S. Patent Application Publication 2010/0023292 in view of Wang et al U.S. Patent Application Publication 2010/0180576.
With respect to claims 9-13, Willard teaches an internal combustion engine system (engine system OBD port 30 is part of); and a controller (VMD 20) comprising memory designated for storage of an engine calibration program and a diagnostic engine calibration program (multiple programs are stored within the VMD, paragraphs 75-83), the engine calibration program structured to operate the internal combustion engine system while the internal combustion engine system is mobilized (engine is operating during certain processes, paragraphs 75-83); wherein the diagnostic engine calibration program includes a plurality of diagnostic processes for operating the internal combustion engine system (the VMD 20 comprises a calibration tool 10 which houses processes for diagnosing different engine systems, figure 1) while the internal combustion engine system is immobilized (vehicle is parked or out of gear during certain test, figures 1 and 3); wherein each diagnostic process is structured to bring the internal combustion engine system to one or more operating conditions prior to running a subsequent diagnostic process to enable a diagnosis of a component of the internal combustion engine system relating to the currently ran diagnostic process (multiple process are run each diagnosing separate engine components, paragraphs 75-83, figures 1 and 3); and wherein one or more of the plurality of diagnostic processes cause the internal combustion engine system to operate outside of one or more calibration parameters (paragraphs 75-83, figures 1 and 3).
	But Willard fails to teach a diesel oxidation catalyst (DOC) performance module structured to activate a hydrocarbon (HC) dosing event, monitor a NO to NO2 conversion rate within an aftertreatment system of the vehicle system as a function of HC dosing, and compare the NO to NO2 conversion rate against a plurality of predetermined standards to diagnose a DOC of the aftertreatment system.
Wang teaches an engine diagnostic system wherein an SCR (or DOC) is testing for performance during a regeneration event and outside of the event (figure 8).  The diagnostic system also comprises a NOx sensor which is used in determining the efficiency testing and thereby diagnose the exhaust system (paragraph 42, figure 2).
Accordingly, it would have been obvious to one having ordinary skill in the art of engine diagnostic systems at the time the invention was made to further modify the system of Willard an SCR and NOx diagnosing process as taught by Wang in order to provide more accurate and thorough engine exhaust diagnostic system (the claims processes of claims 10-13 are included in the above rejection as the above apparatus only needs to be capable of performing the claimed process steps as the claims are aimed to method steps.  Further the claimed processes are not fully enabled by the disclosure therefore the claimed processes are thereby included the above rejection).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2856                                                                                                                                                                                                        9/17/2021